Citation Nr: 1015243	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to October 
1994 and from April 1995 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, in which the RO, in 
pertinent part, denied service connection for hypertension, 
migraine headaches, residuals of a dislocated right shoulder, 
plantar fasciitis, and a bilateral knee condition.  

In an April 2007 rating decision, the RO granted service 
connection for hypertension, a bilateral knee condition, and 
plantar fasciitis, representing a full grant of the benefit 
sought with respect to these claims. 

In his May 2007 Form 9 (substantive appeal), the Veteran 
indicated that he had read the statement of the case (SOC) 
and was only appealing the issue of entitlement to service 
connection for migraine headaches.  As such, this is the only 
matter currently in appellate status.  See 38 C.F.R. § 20.200 
(2009) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a substantive appeal). 

In July 2009, the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83. 

During the July 2009 hearing, the Veteran reported that he 
started getting headaches during service, while at Fort 
Bragg, around 2002 to 2003.  The Veteran is competent to 
report headaches during service.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91-93 (1995).  In addition, in his May 
2007 substantive appeal and during the July 2009 hearing, he 
described a continuity of symptomatology of headaches since 
service.  The Veteran is competent to report a continuity of 
symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002). 
The report of a continuity of symptomatology suggests a link 
between current headaches and service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  While the Veteran was 
afforded a VA examination to evaluate his claimed migraine 
headaches in July 2007, the physician rendered a diagnosis of 
migraine headaches, but did not provide an etiological 
opinion.  Accordingly, a VA examination to obtain a medical 
nexus opinion is warranted.  See McLendon, 20 Vet. App. at 
83.

In addition to the foregoing, review of the claims file 
reflects that pertinent records have not been obtained.  
During the July 2009 hearing, the Veteran reported that his 
service treatment records were partially lost.  With the 
exception of an August 1993 examination for enlistment in the 
Army Reserve and dental records, the earliest service 
treatment records currently associated with the claims file 
are dated in October 2001.  Significantly, during the July 
2007 VA examination, the Veteran reported that he was 
diagnosed with migraine headaches by an Army doctor in 2000.  
In addition, the Veteran testified in July 2009 that he was 
prescribed Midrin for migraine headaches through the Roscoe 
Robinson Troop Medical Center (TMC) at Fort Bragg, during 
service.  Despite the foregoing, records of treatment from 
the Roscoe Robinson TMC are not currently associated with the 
claims file.  In requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2).  On remand, the AMC/RO should attempt 
to obtain any outstanding service treatment records, to 
include records of treatment for migraine headaches from the 
Roscoe Robinson TMC.  If no additional service treatment 
records are available, that fact should be documented, in 
writing, in the record, and the Veteran should be provided 
notice of that fact.

Further, during the July 2009 hearing, the Veteran reported 
that he started receiving treatment for his migraine 
headaches at the Huntington VA Medical Center (VAMC) in 2007.  
His representative added that he also received treatment at 
the Charleston Community Based Outpatient Clinic (CBOC).  
Despite this testimony, no records of VA treatment have been 
associated with the claims file.  As records of VA treatment 
for migraine headaches are potentially pertinent to the 
appeal and within the control of VA, they should be obtained 
and associated with the claims file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, in June 2007, the Veteran filed a VA Form 28-
1900, Disabled Veterans Application for Vocational 
Rehabilitation.  During the July 2009 hearing, he testified 
that he was in school, via vocational rehabilitation.  
However, no VA vocational rehabilitation folder has been 
forwarded to the Board.  On remand, the AMC/RO should 
associate with the claims file the Veteran's vocational 
rehabilitation records or folder.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. 
at 613.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for migraine headaches.  
Of particular interest are records from 
the Huntington VAMC (to include the 
Charleston CBOC) and any VA vocational 
rehabilitation records.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
file.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should contact the 
relevant service department, and/or any 
other relevant agency, to include the 
Roscoe Robinson TMC, to obtain any 
outstanding service treatment records, 
to include records dated prior to 
October 2001.  If no service treatment 
records are available, that fact should 
be documented, in writing, in the 
record, and the Veteran should be 
provided notice of that fact.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any current 
migraine headaches had their onset in or 
are medically related to service.  The 
physician is advised that the Veteran is 
competent to report symptoms, and that 
his reports must be considered in 
formulating the requested opinion.    

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the AMC/RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the Veteran by the pertinent VA medical 
facility.

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case (SSOC) before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


